UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number[811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: July 31 Date of reporting period:July 31, 2013 Item 1. Report to Stockholders. AKRE CAPITAL MANAGEMENT, LLC Retail Class Shares(AKREX) Institutional Class Shares(AKRIX) ANNUAL REPORT July 31, 2013 Table of Contents Annual Letter 2 Sector Allocation 7 Expense Example 7 Performance Chart and Analysis 9 Schedule of Investments 11 Statement of Assets and Liabilities 14 Statement of Operations 15 Statements of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 30 Additional Information 31 Annual Letter to Shareholders September 2013 Dear Fellow Shareholders: We began our adventure with the newly formed Akre Focus Fund on August 31, 2009 with a very modest amount of capital to invest. This was not surprising as investors were cautious about committing capital with the financial crisis so close in the rear-view mirror. We were tentative as well, and throughout 2009 and 2010 our cash balances averaged approximately 46%. Time has diminished the wounds inflicted by the financial crisis, and the allure of rising markets has altered investor thinking such that they have increasingly re-entered the market.As a result, the Akre Focus Fund has grown considerably since its inception.The table below shows the fund’s assets under management (AUM) at the end of each fiscal year and paints a clear picture of investor sentiment coming our way. Fiscal Year Ending (AUM) July 31, 2010 $ million July 31, 2011 $ million July 31, 2012 $ million July 31, 2013 $ million We believe this dramatic increase in AUM demonstrates the investors’ recognition that our approach is both conservative and eminently logical.We continue to search the world for truly outstanding businesses that are managed by exceptional executives, have attractive reinvestment opportunities and can be purchased at appealing valuations. Over the years, we have often shared our views on the economy and the market in our annual shareholder letters.I recently re-read these letters and was confronted by the fact that these views were not always “on the mark”.Throughout the last four years, we have remained focused on what we can control and the activities at which we have historically excelled: our ability to identify a few extraordinary businesses and acquire shares in them at attractive valuations. This has resulted in returns in excess of the S&P 500 Index® and outcomes we have desired to achieve and to which we continue to aspire.So, our thoughts and opinions about the economy are merely “interesting” as they have had no direct effect on our investment outcomes. Importantly, the returns have been produced as more and more capital found its way into our fund.For the record, we have included a chart below which shows our returns for the fiscal year that ended July 31, 2013, and our returns since inception on August 31, 2009. 2 Akre Focus Fund Akre Focus Fund Returns Returns For the Fiscal Annualized Returns Since Year ending July 31, 2013 Inception (8/31/09) Akre Focus Fund – Retail (AKREX) 29.37% 18.24% Akre Focus Fund – Institutional (AKRIX) 29.73% 18.57% S&P 500® Index 25.00% 16.09% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Fund performance current to the most recent month-end may be lower or higher than the performance quoted and can be obtained by calling 1-877-862-9556. The Fund imposes a 1.00% redemption fee on shares held less than 30 days. Performance data does not reflect the redemption fee, and if reflected, total returns would be reduced. Per the Prospectus, the Fund’s annual operating expense (gross) for the Retail Class and Institutional Class shares is 1.40% and 1.15%, respectively. As a matter of investment philosophy and implementation, we do not consciously allocate capital among sectors.Rather, the charts below represent outcomes derived from our individual security selection process.Even as it may occur to us that one group (Financials for example) is considerably more attractive than another, we make no effort to allocate percentages of the portfolio based on these observations or hunches.Our top ten holdings as of July 31, 2013 were: Top Ten Holdings at July 31, 2013 (Unaudited) Percentage of Net Assets Moody’s Corp % DIRECTV % Mastercard, Inc. % Colfax Corp. % American Tower Corp. % Dollar Tree, Inc. % Markel Corp. % Visa, Inc. % Ross Stores, Inc. % TD Ameritrade Holding Corp. % 3 Akre Focus Fund Also, our sector allocation percentages as of July 31, 2013 were: Sector Allocation at July 31, 2013 (Unaudited) Percentage of Net Assets Financials % Consumer Discretionary % Information Technology % Industrials % Cash & Equivalents* % Energy % Other Securities^ % Total % * Includes asset backed bonds, corporate bonds, investment purchased with cash proceeds for securities lending, and other assets in excess of liabilities. ^ See Schedule of Investments for more information. In analyzing our investment results for both the fiscal year and since inception, we conclude that we have had a better than average experience for the following reasons: 1. Individual security selection. 2. Concentration or “focus” of the portfolio holdings. 3. Absence of material losses. 4. Size of cash holdings. We generally believe these are in the correct order, however, our investment behavior is not governed by these considerations. The five portfolio holdings that contributed the most to our overall fiscal 2013 returns were, in descending order: Moody’s Corp. Mastercard Inc. Colfax Corp. TD Ameritrade Holding Corp. DIRECTV Three of these five are categorized as “Financials”, even though no two of them are in the same business and only one of them earns any money from lending.The other two companies are very different types of businesses from entities commonly associated with traditional Financials.Labels can be misleading. 4 Akre Focus Fund As always, thank you for the confidence you show in us through your investment.We will continue to be unrelenting in the pursuit of our oft stated goal for this fund: “Our goal is to compound our capital at an above average rate while incurring a below average level of risk.” While the issue of risk is subjective, recall our belief that risk is exposure to permanent loss of capital.Market volatility can be our friend if we allow it to be. Sincerely, Akre Capital Management, LLC In our continuing desire to communicate with our fellow shareholders, we’d like to invite you to a conference call scheduled for October 31, 2013 at 4 PM Eastern Time. On the call we will discuss our outlook, provide some more detail about our investments, and answer any questions you may have.We look forward to our chat on October 31st. Akre Focus Fund Conference Call Information: Date: October 31, 2013 Time: 4:00 pm ET Domestic Dial In: (877) 509-7719 International Dial In: (706) 679-0688 Conference ID: We would appreciate having your questions in advance by email to questions@akrecapital.com by October 29, 2013, but will also take questions on the conference call. Opinions expressed are those of the advisor, Akre Capital Management, LLC, and are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of Akre Focus Fund (the “Fund”) may be lower or higher than the performance quoted. Past performance is no guarantee of future results. 5 Akre Focus Fund Mutual fund investing involves risk.Principal loss is possible.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund invests in small and medium-capitalization companies, which involve additional risks such as limited liquidity and greater volatility than larger capitalization companies. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The summary and statutory prospectuses contain this and other important information about the investment company and they may be obtained by calling (877) 862-9556 or visiting www.akrefund.com.Read it carefully before investing. The S&P 500® Index is an index of 500 large capitalization companies selected by Standard & Poor’s Corporation.One cannot invest directly in an index. Fund holdings are subject to change and are not recommendations to buy or sell any security. See the Schedule of Investments for the Fund holdings. The Akre Focus Fund is distributed by Quasar Distributors, LLC. 6 Akre Focus Fund SECTOR ALLOCATION at July 31, 2013 (Unaudited) Sector Allocation Percent of Net Assets Financials % Consumer Discretionary % Information Technology % Industrials % Cash & Equivalents* % Energy % Other Securities^ % Total % * Includes asset backed bonds, corporate bonds, investment purchased with cash proceeds from securities lending, and other assets in excess of liabilities. ^ See Schedule of Investments for more information. EXPENSE EXAMPLE For the Six Months Ended July 31, 2013 (Unaudited) As a shareholder of the Akre Focus Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (February 1, 2013 – July 31, 2013). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that redemption be made by wire transfer, a $15.00 fee is currently charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 30 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent 7 Akre Focus Fund EXPENSE EXAMPLE For the Six Months Ended July 31, 2013 (Unaudited) (Continued) fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 2/1/2013 7/31/2013 2/1/2013 – 7/31/2013* Retail Class Actual Hypothetical (5% return before expenses) Institutional Class Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s expense ratio for the most recent six-month period of 1.36% for Retail Class shares and 1.11% for Institutional Class shares, multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 8 Akre Focus Fund Retail & Institutional Classes Value of $10,000 vs. S&P 500® Index Average Annual Returns One Three Since Inception Year Ended July 31, 2013 Year Year (8/31/2009) Akre Focus Fund – Retail Class 29.37% 22.47% 18.24% Akre Focus Fund – Institutional Class 29.73% 22.80% 18.57% S&P 500® Index 25.00% 17.74% 16.09% This chart illustrates the performance of a hypothetical $10,000 investment made on August 31, 2009, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends. 9 (This Page Intentionally Left Blank.) 10 Akre Focus Fund SCHEDULE OF INVESTMENTS at July 31, 2013 Shares Value COMMON STOCKS: 84.2% Aerospace & Defense: 0.1% TransDigm Group, Inc. $ Capital Markets: 7.7% Diamond Hill Investment Group, Inc.1 LPL Financial Holdings, Inc. TD Ameritrade Holding Corp.1 Diversified Financial Services: 10.1% Moody’s Corp. Diversified Operations: 2.6% Leucadia National Corp. Hotels, Restaurants & Leisure: 1.2% Bwin.Party Digital Entertainment PLC Industrial Services & Distributions: 0.7% Diploma PLC Insurance: 5.5% Berkshire Hathaway, Inc. - Class B* Markel Corp.* IT Services: 13.3% Mastercard, Inc. Visa, Inc. Machinery: 8.9% Colfax Corp.* Media: 11.3% DIRECTV* Live Nation Entertainment, Inc.* Multiline Retail: 5.2% Dollar Tree, Inc.* Oil, Gas & Consumable Fuels: 2.9% MarkWest Energy Partners LP NuStar Energy LP NuStar GP Holdings LLC Professional Services: 2.5% Verisk Analytics, Inc. - Class A* Software: 1.8% ANSYS, Inc.* Equinix, Inc.* FactSet Research Systems, Inc.1 Specialty Retail: 8.4% Monro Muffler Brake, Inc.1 O’Reilly Automotive, Inc.* Ross Stores, Inc. The accompanying notes are an integral part of these financial statements. 11 Akre Focus Fund SCHEDULE OF INVESTMENTS at July 31, 2013 (Continued) Shares Value COMMON STOCKS: 84.2% (Continued) Technology: 2.0% Apple, Inc. $ TOTAL COMMON STOCKS (Cost $1,259,598,610) PARTNERSHIPS & TRUSTS: 5.9% Real Estate Investment Trust: 5.9% American Tower Corp. TOTAL PARTNERSHIPS & TRUSTS (Cost $104,978,651) Principal Amount ASSET BACKED BONDS: 2.7% Access Group, Inc. $ 0.306%, 4/25/17 AmeriCredit Automobile Receivables Trust 0.250%, 4/8/14 CarMax Auto Owner Trust 0.200%, 2/17/14 0.430%, 9/15/15 Prestige Auto Receivables Trust2 0.280%, 4/15/14 TOTAL ASSET BACKED BONDS (Cost $54,676,849) CORPORATE BONDS: 2.3% Goldman Sachs Group, Inc. 1.273%, 2/7/14 Novartis Capital Corp. 4.125%, 2/10/14 Penn National Gaming, Inc. 8.750%, 8/15/19 Toyota Motor Credit Corp. 1.375%, 8/12/13 TOTAL CORPORATE BONDS (Cost $47,639,916) OTHER SECURITIES: 1.4%3 TOTAL OTHER SECURITIES (Cost $26,811,962) The accompanying notes are an integral part of these financial statements. 12 Akre Focus Fund SCHEDULE OF INVESTMENTS at July 31, 2013 (Continued) Shares Value INVESTMENT PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING: 0.8% First American Prime Obligations Fund - Class Z 0.00%4 $ TOTAL INVESTMENT PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $16,153,912) TOTAL INVESTMENTS IN SECURITIES: 97.3% (Cost $1,509,859,900) Other Assets in Excess of Liabilities: 2.7% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 This security or a portion of this security was out on loan as of July 31, 2013. 2 Security is exempt from registration under Rule 144a of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2013, the value of this security amounted to $1,358,476 or 0.1% of net assets. 3 Represents previously undisclosed securities which the Fund has held for less than one year. 4 Seven-day yield as of July 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 13 Akre Focus Fund STATEMENT OF ASSETS AND LIABILITIES at July 31, 2013 ASSETS Investments in securities, at value (cost $1,509,859,900)* $ Cash Receivables: Investment securities sold Fund shares sold Dividends and interest Other receivables Prepaid expenses Total assets LIABILITIES Payables: Collateral received for securities loaned Investment securities purchased Fund shares redeemed Distribution fees - Retail Class Shareholder servicing fees Investment advisory fees Administration fees Fund accounting fees Transfer agent fees Custody fees Chief Compliance Officer fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ * Market value of securities on loan $ Net Asset Value (unlimited shares authorized): Retail Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Net Asset Value (unlimited shares authorized): Institutional Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 14 Akre Focus Fund STATEMENT OF OPERATIONS For the Year Ended July 31, 2013 INVESTMENT INCOME Dividends (net of $55,335 foreign withholding tax) $ Interest Securities lending Total investment income EXPENSES Investment advisory fees Distribution fees - Retail Class Shareholder servicing fees Administration fees Transfer agent fees Fund accounting fees Registration fees Reports to shareholders Custody fees Interest expenses Miscellaneous expenses Audit fees Trustee fees Legal fees Chief Compliance Officer fees Insurance expense Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 15 Akre Focus Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended July 31, 2013 July 31, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Retail Class ) ) Institutional Class ) ) From net realized gain Retail Class ) — Institutional Class ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class(1) Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year End of year $ $ (Accumulated) undistributed net investment (loss) income $ ) $ The accompanying notes are an integral part of these financial statements. 16 Akre Focus Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) Summary of capital share transactions is as follows: Year Ended Year Ended July 31, 2013 July 31, 2012 Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distribution Shares redeemed(2) Net increase $ $ Net of redemption fees of $62,877 and $27,808, respectively. Year Ended Year Ended July 31, 2013 July 31, 2012 Shares Value Shares Value Institutional Class Shares sold $ $ Shares issued in reinvestment of distribution Shares redeemed(3) Net increase $ $ Net of redemption fees of $3,868 and $222,380, respectively. The accompanying notes are an integral part of these financial statements. 17 Akre Focus Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year/period RETAIL CLASS Period Ended Year Ended July 31, July 31, 2010* Net asset value, beginning of year/period $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) #** ** ** ) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS From net investment income ) ) — — From net realized gain ) — — — Total distributions ) ) — — Paid-in capital from redemption fees # Net asset value, end of year/period $ Total return % % % %^ SUPPLEMENTAL DATA Net assets, end of year/period (millions) $ Portfolio turnover rate 23
